 




EXHIBIT 10.3




October 5, 2017




VIA ELECTRONIC MAIL




Re: Pay-Off Letter Agreement - Convertible Promissory Note




Dear ____________:




Reference is made to the obligations and amounts outstanding with respect to
that certain Convertible Promissory Note (the “Note”) issued to you by Duos
Technologies Group, Inc., a Florida corporation (the “Company”) dated November
1, 2015 in the amount of $_____________. Under the terms and conditions of the
Note, you are owed $________, including interest though October 16, 2017 (the
“Debt Obligation”).




Our Current Financing




As described in the Second Amended Letter Agreement dated on or about July 27,
2017, the Company was in the process of pursuing a public offering of its
securities to raise at a minimum $5,000,000 and remain quoted on the OTC Markets
OTCQB (the “Initial Offering”). On September 28, 2017, the Company entered into
a Non-Binding Letter of Intent to consummate a Preferred Share and Warrant
Financing in an amount up to $15,000,000 (the “Current Offering”). Therefore,
the Company is contacting you and other holders of the Company’s securities to
inform you of such changes to the Initial Offering and provide payment to you
for the Debt Obligation pursuant to the terms and conditions of the Current
Offering as further described herein (the “Pay-Off”).




Payment of the Debt Obligation




Upon delivery of payment to you in the amount of the Debt Obligation, the
Company will have paid all amounts due and owing to you under the Note. Further,
effective immediately upon your receipt of payment in full in cash of the Debt
Obligation, without further action on the part of the parties hereto, all
obligations of the Company to you, under the Note, shall be paid and discharged
in full.




By signing below, this Pay-Off Letter Agreement shall serve as written
confirmation that you have reviewed this Pay-Off Letter Agreement (and consulted
with your legal and tax advisors to the extent you deemed necessary) and agree
to the terms and conditions of the Pay-Off as described herein. Upon the
Effective Date of such Pay-Off, you understand that you will be releasing and
discharging the Company and its affiliates from any and all obligations and
duties that such persons may have to you with respect to the Note and the Debt
Obligation. Notwithstanding anything contained herein, in the event the Current
Offering is not consummated on or before ninety (90) days from the date hereof,
this Pay-Off Letter Agreement will terminate and shall be of no further force
and effect.




This Pay-Off Letter Agreement contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Pay-Off Letter Agreement. This
Pay-Off Letter Agreement shall be governed by and construed in accordance with
the laws of the State of Florida without regard to choice of law principles.
 This Pay-Off Letter Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.











--------------------------------------------------------------------------------

 




In case any provision of this Pay-Off Letter Agreement shall be held to be
invalid, illegal or unenforceable, such provision shall be severable from the
rest of this Pay-Off Letter Agreement, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.




The parties hereby consent and agree that if this Pay-Off Letter Agreement shall
at any time be deemed by the parties for any reason insufficient, in whole or in
part, to carry out the true intent and spirit hereof or thereof, the parties
will execute or cause to be executed such other and further assurances and
documents as in the reasonable opinion of the parties may be reasonably required
in order to more effectively accomplish the purposes of this Pay-Off Letter
Agreement.










***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***











--------------------------------------------------------------------------------

 




Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.










 

Very truly yours,

 

 

 

 

 

 

 

DUOS TECHNOLOGIES GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Gianni B. Arcaini

 

Title:

Chief Executive Officer

 

 

 













ACCEPTED AND AGREED:













_________________________
















***SIGNATURE PAGE TO PAY-OFF LETTER AGREEMENT***





















